EXHIBIT 20
From:                              Agah, Arvin
Sent:                              Tuesday, May 14, 2019 1:52 PM
To:                                Brown, Chris; Taylor Jr, Carl Edward
Subject:                           RE: Franklin (Feng) Tao in the department of chemical and petroleum engineering is
                                   taking another full time and full salary Professor position in China.


Chris,
This is the first I hear about this and I have no background. I was going to forward this to the Chair of his department;
however, I saw Carl’s email not to include others. We will wait for Carl and HR to look into this allegation.
Best,
Arvin



From: Brown, Chris < Redacted >
Sent: Tuesday, May 14, 2019 10:55 AM
To: Human Resource Management-KU < Redacted >; Taylor Jr, Carl Edward < Redacted >; Agah, Arvin
< Redacted >
Cc: Rounds, Mike < Redacted >; Zane, Holly R. < Redacted >; Loving, Angie < Redacted >
Subject: RE: Franklin (Feng) Tao in the department of chemical and petroleum engineering is taking another full time
and full salary Professor position in China.

Arvin,

Would you please check in with us about this as soon as possible?

Is this legit?

Do you have any background?

Chris

J. Christopher Brown, Ph.D.
Professor
Department of Geography and Atmospheric Science
Environmental Studies Program
Vice Provost for Faculty Development

From: KU Human Resource Management Redacted
Sent: Tuesday, May 14, 2019 10:52 AM
To: Brown, Chris       Redacted         ; Taylor Jr, Carl Edward Redacted       ; Agah, Arvin Redacted
Cc: Rounds, Mike        Redacted          ; Zane, Holly R. Redacted ; Loving, Angie      Redacted
Subject: Fwd: Franklin (Feng) Tao in the department of chemical and petroleum engineering is taking another full time
and full salary Professor position in China.


Colleagues, we received this email in HR about a reported full time appointment of Feng Tao, Associate Professor of
Chemical & Petroleum Engineering, to a Chinese university. He does have an active KU paid appointment during the
summer so I forward this to you just to be sure you have all been appropriately involved in this arrangement if it exists. I
do not plan to reply to the sender unless you wish me to do so. Please let me know if that's the case. Thanks.
                                                               1
Ola

      On Mon, May 13 at 12:21 PM , Redacted [X.Z.] <xRedactedzRedacted@hotmail.com> wrote:
      Dear HR officier,
                Redacted [X.Z.]
      This is

      Here I write you the email to let you know that Franklin (Feng) Tao in the department of chemical
      and petroleum engineering is taking the full time and full salary Changjiang Professor position (
      ⻓江学者奖励计划) in Fuzhou University in China.

      Changjiang professorship is one of the talent plans by Chinese government. The person involved
      in this project has to sign an at least 5 years’ contract with the university in China, and there is also
      a requirement for the period of time he has to spent in the university in China (around 9
      months/year).

      I believe no university would allow his staff to take another full time and full salary position in
      another university without being given a notification. Meanwhile, due to the current relationship
      between USA and China, I know the USA government is taking actions to the scholars who take
      both positions in USA and China. I believe our university will handle this issue well.

      Franklin (Feng) Tao took that position in Fuzhou University in China in May 2018. The evidences
      are listed below.

      (1) http://news.sciencenet.cn/htmlnews/2018/1/399176.shtm. This is the website to list the
          information of the Changjiang professors selected in 2017. The information related to him is
          shown in Chinese below. The English translation is also attached.
      福州大学                                  陶丰        物理化学                                   美国堪萨斯大学
                                                                                             The University of Kansas,
      Fuzhou University                  Feng Tao Physical Chemistry
                                                                                             USA

      (2) https://freewechat.com/a/MzAxMzMyMDkzMA==/2649334100/1. Fuzhou University also
          reported the selection of Feng Tao as a Changjiang Professor. The information related to him
          is marked in red square in the website.

      (3) http://fuzhou.xuexiaodaquan.com/news/2018/2016970.html. This is an advertisement made by
          Fuzhou University, the leader of Fuzhou University met Feng Tao and welcome his join in
          Fuzhou University. It stated Feng Tao is the first Changjiang Professor in Fuzhou University
          introduced directly from oversea Universities.

      (4) https://nengyuan.nxu.edu.cn/info/1045/1535.htm. This is an introduction of academic report
          made by Franklin Feng Tao. Inside it is clearly said Franklin Tao is a Changjiang Professor in
          Fuzhou University (陶丰（Franklin Tao），福州⼤学长江学者), and his other introduction
          matches very well with the biography of Franklin Tao in KU.

      (5) He has the affiliations of both KU and Fuzhou University in some of his publications
          (https://franklintao.ku.edu/publications). These publications include "Synergy of Single-Atom
          Ni1 and Ru1 Sites on CeO2 for Dry Reforming of CH4.", “In-Situ Formation of Isolated

                                                         2
                     Bimetallic PtCe Sites of Single-Dispersed Pt on CeO2 for Low Temperature CO Oxidation.”
                     and “XPS studies of the surface of metal catalyst nanoparticles in a flowing liquid.”.

               (6) May 2018-July 2018 and December 2018-March 2019, Franklin Tao is absent from KU and
                   USA. During these periods, he has mainly in China for his Changjiang Professorship.

               I am here just letting you know the circumstance. I believe you have good ways to handle it.

               If you need my further help, I am happy to assist.

               All the best
               Redacted [X.Z.]



29012:159299




                                                               3
